Cite as 2022 Ark. App. 281
                    ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                          No. CR-21-2


 DYLAN HUNTER GOODWIN                            Opinion Delivered   June 1, 2022
                   APPELLANT
                                                 APPEAL FROM THE WASHINGTON
                                                 COUNTY CIRCUIT COURT
 V.                                              [NOS. 72CR-14-1847, 72CR-14-2310,
                                                 72CR-17-3212 & 72CR-17-2851]

 STATE OF ARKANSAS                           HONORABLE MARK LINDSAY,
                                    APPELLEE JUDGE

                                                 AFFIRMED; MOTION TO BE
                                                 RELIEVED GRANTED

                            N. MARK KLAPPENBACH, Judge

       This is a no-merit appeal filed on behalf of Dylan Hunter Goodwin following the

Washington County Circuit Court’s revocation of his probation in four criminal cases.1

Goodwin’s counsel filed a timely notice of appeal followed by a no-merit brief pursuant to

Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(b) (2021),

along with a motion to be relieved as counsel asserting that there is no issue of arguable merit

on appeal. Appellant was notified of his right to file pro se points in response to his counsel’s

brief, but he has filed none. We affirm the revocation of Goodwin’s probation and grant

counsel’s motion to be relieved.


       1
         This appeal returns to us after we ordered counsel to rebrief the appeal. Counsel’s
first brief did not comply with our rules concerning no-merit briefs. Those deficiencies have
been remedied in counsel’s substituted brief.
       In May 2018, Goodwin pleaded guilty to residential burglary and felony theft of

property in case number 72CR-14-1847, possession of oxycodone in case number 72CR-14-

2310, possession of methamphetamine in case number 72CR-17-3212, and failure to appear

in case number 72CR-17-2851. For these crimes, Goodwin was ordered to serve ninety days

in community corrections and then serve four years of probation. Goodwin’s probation

required that he abide by certain written conditions of behavior including that he pay $100

a month toward $1,345 in total fines, costs, and fees.

       In October 2020, the State filed a motion to revoke his probation for violating the

probation conditions that required him to (1) report as directed to his probation officer, (2)

pay fines and fees as ordered, (3) remain on good behavior and not commit new criminal

offenses, and (4) not test positive for controlled substances.

       At the hearing conducted on October 7, 2020, defense counsel did not object to the

entry of exhibits, and testimony was taken from four witnesses. The State proved that

Goodwin had made no payments on the $1,345 due. According to Goodwin’s probation

officer, Goodwin never provided proof of employment or evidence of where he was living.

Furthermore, the probation officer had an encounter with Goodwin during which Goodwin

admitted having purchased methamphetamine and another encounter wherein Goodwin

admitted he would test positive for marijuana. At the conclusion of the hearing, the circuit

court revoked Goodwin’s probation and sentenced him to four years in the Department of

Community Correction on each offense to be followed by sixteen years of suspended

imposition of sentence on the residential-burglary charge and two years of suspended


                                               2
imposition of sentence on each of the other charges.2 Goodwin’s attorney filed a notice of

appeal from the sentencing order. His attorney has filed a no-merit brief and a motion to

be relieved as counsel with our court.

       A request to withdraw on the ground that the appeal is wholly without merit shall be

accompanied by a brief, including an argument section that consists of a list of all rulings

adverse to the defendant made by the circuit court on all objections, motions, and requests

made by either party with an explanation as to why each adverse ruling is not a meritorious

ground for reversal. Bohanon v. State, 2020 Ark. App. 22, 594 S.W.3d 92. In considering a

no-merit brief, we must determine whether, after a full examination of the proceedings, there

is any nonfrivolous basis for an appeal. Id.

       Goodwin’s attorney contends that there were no adverse rulings in this case other

than the decision to revoke Goodwin’s probation and that there were multiple bases to

revoke his probation. To revoke probation, the State must prove by a preponderance of the

evidence that the defendant violated a condition of his probation. Stewart v. State, 2021 Ark.

App. 289, 624 S.W.3d 357. We will not reverse the circuit court’s findings unless they are

clearly against the preponderance of the evidence. Id. Determining whether a preponderance

of the evidence exists turns on questions of credibility and weight to be given to the


       2
        Goodwin was permitted one week to take care of his personal affairs and was to turn
himself in to begin serving his sentence on the morning of October 14, 2020. Goodwin did
not appear. The circuit court filed an order on October 29, 2020, stating that the issues of
Goodwin’s contempt and pending request for an appeal bond “will be considered at a date
to be determined in the future.” There is no order in this record resolving those issues, so
those issues are not final and are not before us in this appeal.

                                               3
testimony. Id. There were multiple violations found to be true by the circuit court, and any

one of those violations would support revocation. We agree that counsel has demonstrated

that there is no issue of arguable merit to raise on appeal as to the sufficiency of the evidence

to revoke.

       From our review of the record and the brief presented to us, we find that counsel has

complied with Anders and Rule 4-3 and hold that the appeal is without merit. Accordingly,

we affirm the revocation and grant counsel’s motion.

       Affirmed; motion to be relieved granted.

       ABRAMSON and BROWN, JJ., agree.

       Leah Ryals Jacobs, for appellant.

       One brief only.




                                               4